GIDEON, J.
(dissenting). The authorities respecting the admissibility of death certificates in evidence in actions between private parties, such as the present case, are not in harmony. Under statutes similar to ours the Supreme Courts of Michigan, Wisconsin, and Connecticut and the Courts of Appeals of Illinois and Missouri have held .such certificates to be admissible. State v. Pabst, 139 Wis. 561, 121 N. W. 351; Hennessy v. Metropolitan Life Ins. Co., 74 Conn. 699, 52 Atl. 490; Krapp v. Metropolitan Life Ins. Co., 143 Mich. 369, 106 N. W. 1107, 114 Am. St. Rep. 651; National Council, Knights and Ladies of Security, v. O’Brien, 112 Ill. App. 40; Ohmeyer v. Supreme Forest, Woodmen Circle, 91 Mo. App. 189. On the other hand, the Court of Appeals of New York and the Supreme Court of Indiana determined that the provi-, sion of the statute making a death certificate, or a certified copy thereof, prima facie or presumptive evidence of the facts therein stated, did not make such certificate admissible in evidence in the face of a statute similar to our sections 7123 and 7124, and that it did not change the ordinary rules against hearsay evidence in an action between private parties. Davis v. Supreme Lodge, Knights of Honor, 165 N. Y. 159, 58 N. E. 891; Beglin v. Metropolitan Life Ins. Co., 173 N. Y. 374, 66 N. E. 102; Brotherhood of Painters, D. & P., v. Barton, 46 Ind. App. 160, 92 N. E. 64.
In the fifth headnote to Brotherhood of Painters, D. & P., v. Barton, supra, which reflects the opinion of the court, it is said:
“Acts 1907, c. 152, entitled ‘An act to collect accurate records of death, * * * contagious diseases, * * * prescribing the duties of the state board of health,’ etc., and requiring physicians to report to the health officers all deaths, and that records of deaths shall be kept by the health officers, etc., wasi enacted in the exercise of the police power to prevent the spread of contagious dis*473eases and to promote the public health, and does not interfere with private rights or create a new rule of evidence, and a record of a hoard of health giving the cause of death of a member of a fraternal association is not admissible in evidence in an action on the certificate.”
It is evident from tbe provisions of title 94 of onr Code that tbe primary intent and general purpose of tbe act is to prevent tbe spread of contagions or infections diseases as well as to aid tbe boards of bealtb in devising ways and means by wbicb infections or contagions diseases might be controlled; in short to furnish boards of bealtb and the medical fraternity with such information that as a result needed rules might be promulgated and such provisions taken as are necessary to protect tbe general bealtb.
Tbe Legislature, however, has tbe undoubted right and authority to establish rules of evidence and to at least determine what shall constitute presumptive or prima facie evidence of tbe facts sought to be proved. In tbe exercise of that right in section 5058, supra, it is stated that a death certificate or a copy shall be prima facie evidence in all the courts of tbe state of tbe facts therein stated. Tbe Legislature in this enactment was, however, dealing with the public bealtb, not with tbe rules of evidence to be enforced in tbe determination of rights between private parties. What tbe Legislature may have required tbe attending physician to include in bis certificate- in an effort to furnish tbe boards of bealtb with tbe necessary information to carry into effect tbe general purposes of tbe act is one thing, and making the information contained therein prima facie evidence is quite another. It will be observed that tbe section makes tbe certificate or a copy prima facie evidence of tbe facts therein stated. In each of tbe cases cited by both tbe appellant and respondent, except tbe case from Wisconsin tbe question arose in an action brought to collect upon a life insurance policy. In none of those cases did tbe attending physician attempt to set out bow or from what cause tbe disease originated or developed. Tbe certificate simply named tbe disease causing death. In tbe present case there is no question that the child died of ptomaine poisoning. Tbe only controversy is as to tbe cause *474of such, poisoning. The certificate was not essential to establish the fact of death or the disease that caused the same. The physician in his certificate, under the subdivision ‘ ‘ Cause of Death,” wrote: “Ptomaine poisoning from decomposed meat. ’ ’ Let it be conceded that medical science has advanced to that degree of exactitude whereby it can be determined as an absolute certainty that a patient is afflicted with a particular disease or ailment. It will not, however, be contended, I assume, that medical science can determine with any degree of absolute certainty what caused such disease, especially when, as in this case, the disease may have resulted from different causes. In the very nature of things, whatever information the physician may have as to the cause of the disease, in a great many cases at least, -must be acquired from information obtained from others, and not from his attendance upon the patient. In support of appellant’s contention that the statement in the death certificate respecting the cause of the disease in this particular case was merely a conclusion of the physician wholly unsupported by any professional judgment based upon no proven fact, and for that reason not entitled to be designated a fact, in the cross-examination of the physician the following appears: •
“Q. It is a matter of fact that you nor any other person cannot tell what caused the child’s death except your judgment would he ptomaine poisoning? A. Yes, sir; that is true. Q. You cannot tell whether it was decomposed meat or ice cream, or what it was? A. Just as a matter of judgment. Q. And so, when you filed this certificate with the State Board of Health and stated the cause to he from ptomaine poisoning, you simply did it because that was your judgment? A. That is right. Q. You might have been mistaken? A. Of course. * * * Q. So, when you made this certificate here, it was simply a guess on your part, wasn’t it, that this child died from eating decomposed meat? A. It was my judgment. Q. What? A. It was my judgment. There is a difference between a guess and a judgment. You guess on the roulette wheel, but you use judgment in other matters. Q. You used — it was your judgment? A. Yes, sir. Q. There was nothing certain about it? A. I would have to say that I would be a— Q. Was there? Tell us. A. Why, no; of course not.”
Tbat is is advisable and frequently in the interest of tbe state that a public record be kept of the births and deaths *475of tbe inhabitants of the state cannot be well doubted. Such record, when kept as provided by law, ought to be competent evidence of the fact of such birth or death and is of interest to the public and a method or means of proving facts which it might be difficult in a great many cases to otherwise establish. But I cannot believe or conclude that the Legislature, by the enactment of section 5058, supra, .intended to nullify and set aside the ordinary rules of evidence and make competent ex parte statements, or hearsay testimony, respecting the. cause of the disease resulting in death in actions between private parties. No case is cited that so holds. In this case the gist of the entire question to be determined by the jury was the cause of the disease. No analysis has been made of either the meat or the ice cream. The sickness followed in a few hours after eating both the meat and the ice cream. There was no direct evidence that either the meat or the ice cream was poisonous. The conclusion could only be drawn from the facts and circumstances surrounding the sickness and death. If there were any question in the case as to the death of the minor or as to the disease causing death, to the extent of establishing such facts the certificate ought to be and would be admissible. But as to the cause of the disease that is not only an indirect way of getting the knowledge of the physician acquired in attending the patient before the court, but it goes farther than that and sets aside and makes admissible and prima facie evidence an ex parte statement based upon no demonstrable physical facts.
It is, however, insisted by respondent that, i'f the plaintiff was entitled in the first instance to object to the introduction of the death certificate, that objection was waived by the extensive cross-examination of the physician who made the certificate. That contention is not supported by the authorities. Bower, Law of Waiver, § 419; Carpenter v. Ginder, 1 Wis. 243; Pratt v. Missouri P. R. Co., 139 Mo. App. 502, 122 S. W. 1125.
For the reasons indicated, I dissent.